UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN APONTE,

                                Plaintiff,
                                                                19-CV-11267 (CM)
                    -against-
                                                                CIVIL JUDGMENT
CITY OF YONKERS; ST. JOHN’S
HOSPITAL,

                                Defendants.

         Pursuant to the order issued January 28, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $400.00

in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 28, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
